Filed 02/14/20                                        Case 20-20713                                              Doc 11


           GAVIN MEHL
     1     890 Wedge Wood Court
           West Sacramento Ca -P95605                                                                FEB 1422
           Phone: (917) 304-6089
           Email: mehlgavingmail.com
     4

     5     Debtor pro Se.

     6

     7
                                           United States Bankruptcy Court
     8

     9
                                          For Eastern District of California

     10
                                                           Case No.: 20-207 13
           In re:
     12                                                    Chapter         13

     13                                                    DCN.: GGM-1
                 GAVIN MEHL,
     14                                                    VERIFICATION AND MASTER ADDRESS LIST
     15    Debtor
                                                           Judge:     Honorable Christopher D. Jaime
     16                                                    Location: 5011 Street, Suite 3-200
                                                                      Sacramento, CA 95814
     17                                                    [Action filed        : October 7. 20191

     18
                    I declare that the attached Creditor Mailing Matrix is the Master Address List, consisting
     19

     20    of one sheet, containing the correct, complete and current names and addresses of all priority,

     21     secured and unsecured creditors listed in debtor's filing and that this matrix conforms with the
     22     Clerk's promulgated requirements.
     23
                            Respectfully Submitted,
     24

     25
                    Date: February 13, 2020
                                                              9mi:.fl(
                                                                     GAVIN MEHL
                                                                                   dd...


     26

     27

     28
                                                      MASTER ADDRESS LIST
                                                                        .1


Filed 02/14/20                                   Case 20-20713          Doc 11

     1

     2
                                          AMENDED MASTER ADDRESS LIST
     3
                Vivint Solar
     4
                1060 National Dr Ste 3,

     6          Sacramento, CA 95834

     7

     8          PACIFIC GAS AND ELECTRIC
     9
                P.O. BOX 997300
     101
                SACRAIvIENTO, CA 95899
     Ii

     12

     13

     14
     15

     16
     Sm

         18

         19
              I -



     20

     21

     22

     23

     24

     25

     26
     27

     28
                                                 MASTER ADDRESS LIST

                                                         -2-
